ACCEPTED
                                                                                                          05-15-00759-CV
                                                                                               FIFTH COURT OF APPEALS
                                                                                                          DALLAS, TEXAS
                                                                                                     6/25/2015 5:02:50 AM
                                        NO. 05-15-00759-CV                                                     LISA MATZ
                                                                                                                   CLERK


                                 IN THE
                         FIFTH COURT OF APPEALS
                                                                                     FILED IN
                              DALLAS, TEXAS                                   5th COURT OF APPEALS
                                                                                  DALLAS, TEXAS
                                                                              6/25/2015 5:02:50 AM
                                                                                    LISA MATZ
                                                                                      Clerk
                       IN THE INTEREST OF G.N.R., A CHILD


                         On Appeal from the 254th District Court
                               Of Dallas County, Texas
                               Cause No. DF-14-02268-R


                            NOTICE OF NON-REPRESENTATION



To the Honorable Fifth Court of Appeals:

       In accordance with TEX. R. APP. P. 6.4, Amy Bosway, lead counsel for Petitioner in the

       trial court, gives notice as follows:

1.     Amy Bosway is not representing BRENDA J. WALDON-RHYNES                   in the above

       designated appeal filed by HARVEY JOE RHYNES, JR.

2.     All communications by the court, opposing counselor the opposing party should be made

       directly with the party, BRENDA J. WALDON-RHYNES              in the future.

3.     The party's name is BRENDA J. WALDON-RHYNES                and her last known address is

        3901 Winter Park, Balch Springs, Texas 75180.

4.      BRENDA J. WALDON-RHYNES's              signature appears herein.




Dated this 22th day of June, 2015.


Notice of Non-Representation - Page 1
                                                Respectfully Submitted,

                                                Amy Bosway
                                                P.O. Box 4254
                                                Cedar Hill. Texas 75106
                                                Tel: (972) 533-3297
                                                Email: amy.boswav(ii!gmail.com

                                                By: /s/ Amy Bosway
                                                Amy Bosway
                                                State Bar No. 24073942



                                         Certificate of Service


        I certify that I served a true copy of the foregoing on Melanie H. Bugbee, attorney for
Appellant, HARVEY JOE RHYNES, JR., by email tomelanie@humphreysandpetersonlawfirm.net;
and on Electra Watson, Assistant Attorney General, lead counsel for THE OFFICE OF THE
ATTORNEY GENERAL in the trial court, Child Support Division, Unit 409, by email to
electra.watson@texasattorneygeneral.gov;   and on Maurice Aguilar, Assistant Attorney General,
Child Support Division, Unit 409, by email to Maurice.aguilar@texasattorneygeneral.gov      III
accordance with the Texas Rules of Appellate Procedure on June 25,2015.

                                                /s/ Amy Bosway

                                                Amy Bosway




 Notice of Non-Representation - Page 2